MONTGOMERY,. J.
This proceeding in the Court below, as the record discloses, had for its object the punishment of the respondents as for contempt of Court, and the judgment was pronounced against them as for contempt. But the argument for the State here was also directed to the proposition that the judgment could be supported on the ground that the facts constituted a case of contempt of Court. In support of this proposition, numerous authorities were 'referred to, but in none of'those jurisdictions were the statutory laws like those of our State on this subject. One of them, however, People v. Wilson, 64 Ill., 195, 16 Am. Rep., 528-531, contains 'a most significant expression ; it is said there: “The statute may *486be regarded as a limitation upon the power of tbe Court to punish for any other than those acts committed in its presence. In this power would be necessarily included all acts calculated to impede, embarrass or obstruct the Court in the administration of justice. Such acts would be considered as done in the 'presence of the Court.” But the peculiarities c.f the language used in our statutory law, and the decisions of this Court upon that law, forbid us from following such precedents. Chapter 14 of The Code, a compilation of the acts 1869 and 1870-11, concerning contempt, embraces the whole law of our State at the present time on that subject. With the origin, history and objects of those acts the older lawyers of the State are familiar, and it would serve no good purpose to enter upon a discussion of the same. The act of 1868 was exactly the law which we now have embodied in Chapter 14 of The Code, except that subdivision 7 of section 1 of that act, concerning the publication of the proceedings in Courts of Record, was amended by the act of 1871, there being added also in the act of 1871 a section concerning the debarring of attorneys of their license to practice law, and two further sections in the following words: “Section 2. That the several acts, neglects and omissions of duty, malfeasances misfeasances and nonfeasances specified and described in said act of April, 1869, as hereby amended, shall be and they are hereby declared to be the only acts, neglects and omissions of duty, malfeasances, misfeasances and nonfeasances which shall be subject of contempt of Court. Section 3. That if there be any parts of the common law now in force in this State which recognized other acts, neglects, omissions of duty, malfea-sances, misfeasances or nonfeasances besides those specified and described in said act, the same are hereby repealed and annulled.” The preamble to the act of 1871 refers indirectly, but clearly, to an opinion of this Court delivered by Chief Justice Pearson in the case of Ex Parte Moore, 63 N. *487C., 397, in which it was said that there were other matters and acts which were the subjects of contempt at common law which were not embraced in the act of 1869, and the added sections above quoted were the admitted result of that opinion of the Court. This Court has repeatedly held that the act of 1871,limiting the power of the Courts to punish for contempt to the particular instances and acts embraced in the act of 1869 was not unconstitutional. Ex Parte Schench, 65 N. C., 353; In re Oldham, 89 N. C., 23 ; Kane v. Haywood, 66 N. C., 1. In the last-mentioned case, the Court, said, Chief Justice Pearson delivering the opinion: “The preamble (to the act of 1871) sets out that doubts have been expressed as to the construction of the act of 1869, by reason of which the judicial authority has asserted that "other acts of con'tempt not specified in said act still exist at the common law, and the Courts have assumed to exercise jurisdiction over the same, and to impose other punishments therefor. The statute then goes on with a manifest intention to restrict the power of the judiciary just as' far as the Oonstitution permits the General Assembly to do (italics ours), and confines the neglects and omissions of duty, malfeasances, etc., to the specified particulars in the act of 1869, and for fear of evasion by the Courts, it is enacted Tf there be any , parts of the common law now in force in this State which recognize other acts, neglects, malfeasances, etc., etc., the same axe hereby repealed and annulled.’ ” The facts in the case before us do not f All under the specifications of contempt in Chapter 14 of The Code, and the respondents are therefore not guilty of contempt. They would be but for the act of 1871, although not specified in The Code, for, but for that act, we would have no hesitancy in saying, as was said in Ex Parte Moore, that the act of 1869 did not embrace all the acts which, at common law, constituted contempt. But as we have said in the beginning of this opinion, this matter was *488proceeded with in the Court below as for contempt, and particularly under subdivision Y of section 654 of The Code, which is in these words: “All other cases where attachments and proceedings as for contempt have been heretofore adopted and practiced in courts of record of this State to enforce civil remedies, or protect the rights of any party to an action.” That provision clearly applies to civil remedies, as was decided in the matter of In re Deaton, 105 N. C., 59. In the argument here our attention was called to section 656 of The Code, which is in these words: “To sustain a proceeding* as for contempt, the act complained of must have been such as tended to defeat, impair, impede or prejudice the rights or remedies of a party to an action then pending in Court,”' and it was insisted that that section covered the facts in the case before Tie Court. But we think that that, section must refer only to those specifications of acts which subject persons to punishment as for contempt set out in section 654 of The Code, and restricted instead of being matter of aider. But we think, from the facts found by his Honor, that the respondents Gorham and Ramsey unlawfully interferred with the proceedings of an action pending and being tried by him, and in doing so, violated the law as it is written in the last sentence of sub-section 3 of section 654 of The Code, and that for that offense the judgment and sentence pronounced upon .them should be sustained. The whole of subsection 3 (prefaced by the opening words of section 654, “every Court of record shall have power to punish as for contempt”), reads as follows: “All persons for assuming to be officers, attorneys or counsellors of the Court, and acting as such without authority, for receiving any property or person Avhieh may be in custody of any officers by virtue of any order or process of the Court, for unlawfully detaining anywitness or party to any suit,while going to, remaining at or returning from the Court where the same may be set for trial, or for the unlawful interference *489with the proceedings in any action.” The acts for which the respondents were found guilty were interferences with the proceedings in that action of the most unlawful and reprehensible kind. As to the juror Brown, the other respondent, the proceeding was also properly had as to him under subsection 5, section 654 of The Code, in which it is declared that punishment as for ’ contempt may be awarded against “parties summoned as jurors for impropriety, conversing with parties or others in relation to an action to be tried at such Court, or receiving communications therefrom.” The respondents were not entitled to a trial by jury, nor to have the findings of fact reviewed in this Court. There was evidence before his Honor to support the findings, and that is all that it required. In re Deaton, supra. Neither can their attempts to relieve themselves by aVowals of lack of intention to bring the Court into contempt avail them. That rule— the disavowal of the imputed intent purges the contempt and relieves the respondent — applies only to that class of cases “where the intention to injure constitutes the gravamen of the offense'.” Baker v. Cordon, 86 N. C., 116.
Under the facts found, they can plead neither ignorance nor innocency. Upon a careful consideration of the whole case, we think the judgment must be
Affirmed.